Citation Nr: 1728866	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for bilateral pes planus.  The Veteran appeared at a September 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

At the September 2016 Board hearing, the accredited representative advanced contentions which may be reasonably construed as seeking to reopen claims for service connection for right and left hallux valgus.  The Veteran should be informed of his right to submit an Application for Disability Compensation and Related Compensation Benefits, VA Form 21-526EZ, seeking service connection for bilateral hallux valgus.  


REMAND

The Veteran asserts that an increased rating for bilateral pes planus is warranted as the disability has increased in severity since the last VA examination and is now productive of significant impairment.  

The accredited representative advanced at the September 2016 Board hearing that the bilateral pes planus had increased in severity since the May 2015 VA foot examination.  The representative requested that the Veteran's claim be remanded to so that the Veteran could be provided a VA foot examination to determine the current nature and severity of service-connected bilateral pes planus.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because of the Veteran's testimony that bilateral pes planus has increased in severity since the most recent VA foot examination of record, the Board finds that further VA foot examination is necessary to adequately resolve the issues raised by this appeal.  

The Veteran's spouse testified at the September 2016 Board hearing that the Veteran had been seen by a podiatrist in September 2016.  Clinical documentation of the cited podiatric treatment is not of record.  Clinical documentation dated after August 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected bilateral pes planus since August 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including that provided after August 2016.  

3.  Then schedule the Veteran for a VA foot examination to assist in determining the current nature and severity of the service-connected bilateral pes planus.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should specifically opine whether bilateral pes planus is manifested by objective evidence of marked deformity such as pronation and abduction; pain on manipulation or accentuated by use; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo achillis tendon on manipulation which is not improved by the use of orthopedic shoes or appliances.  The examiner should discuss the impact of bilateral pes planus on the Veteran's vocational pursuits.  

4.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

